DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14-15 & 18 are amended. Claims 1-13, 16-17 & 19-20 are canceled. Claim 21 is newly added. Claims 14-15, 18 & 21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu (US 2008/0280169 A1).
Regarding claims 14-15 & 18, Niu teaches a method of manufacturing a three-dimensional (3D) porous electrode, comprising:					.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Niu (US 2008/0280169 A1) in view of Massold (US 2015/0104730 A1).
Regarding claim 21, Niu teaches the method of claim 14, as shown above, but is silent as to filtering the nanowire solution comprising filtering the nanowire solution through a filter with a gasket providing a shape for a resulting filtered nanowire electrode.					Massold teaches a filter fitted with a gasket which functions as a frame along edges of the filter such that the resulting filtered material takes the shape of the filtered material (Figs. 1 & 2a-b; [0007] & [0014]-[0015]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a gasket on the filter in order to improve the sealing .

Response to Arguments
Applicant’s arguments with respect to claims 14-15 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to instant claims 14-15 & 18 has prompted a new ground of rejection as presented above. As instantly claimed, claims 14-15 & 18 are found to be obvious over Niu’s teachings and new claim 21 is found to be obvious over the combined teachings of Niu and Massold.		Thus, in view of the foregoing, claims 14-15, 18 & 21 stand rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727